DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 
Applicant provided information disclosure statement 10/30/2019. 
This is a final office action with respect to Applicant’s amendments filed 11/08/2022. 


Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101 

	Applicant argues on page 8-9 

The Office Action has rejected independent claim 17 under 35 U.S.C. 101 as being allegedly directed to non-statutory subject matter. However, the amended independent claims recite patent-eligible subject matter for the following reasons. The Applicant respectfully submits that generating metadata files and training a machine learning model cannot be practically performed by a human. Training a machine-learning model is purely a computer problem that is only useful when performed as an operation in a computer system. The mathematics and data processing operations involved are beyond what could practically be done by a human, even with an endless supply of time and paper.

Examiner respectfully disagrees. 

Examiner notes that claim 18 is the independent claim and not claim 17 as stated by the Applicant. Training a model is merely fine tuning a model. This can be done with pen and paper when a person uses trial and error to determine the best fit variables for a model. Machine learning/neural network is merely an additional element in this case (i.e., automatically executing models/algorithms in a computer environment) that is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). In addition, a user can generate files. Metadata merely means that it is data that is describing other data. A user can easily generate a file with pen and paper. None of the cited limitations recited by the Applicant in these arguments will make the claim invention overcome the 101 rejection. 


35 USC 103
	
	Applicant argues on page 10-11

Huang and Lee, either alone or in combination, do not analyze the definition files for the integration flow to newly generate a metadata file with summary information for the integration flow. Instead, Huang discusses a purser that analyzes the workflow files (i.e., the definition files) in order to train the models. Huang, i [0126]. In other words, Huang parses the definition files and trains the models directly from the definition files for the workflow without generating an intermediate metadata file as recited by the claims. Huang also has the "ability to parse and encode sample workflows and associated metadata into collections of attributes having relative encoded positions between steps through emerging window scheme." Huang, [0031]. In other
words, Huang can parse and encode existing metadata files into a collection of attributes instead of generating a metadata file in the first place from the workflow definition as recited by the claims. Using an existing metadata file for a workflow is not the same as analyzing definition files for an integration flow and generating a metadata file as recited by the claims.

	Examiner respectfully disagrees. 

	The rejection here is based on Huang and Lee. The Applicant only attacks the individual reference of Huang and does not discuss the secondary prior art of Lee. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. The Examiner relies on the art of Lee to teach generating metadata files and not Huang as seen below. The Applicant needs to consider both the arts of Huang and Lee in combination when arguing the rejection. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 13 and 18 recite the limitations of 

Generating a plurality of metadata files…receiving…definition files defining …integration flow; analyzing…definition files to generate…metadata file… comprising summary information…integration flow; extracting a plurality of source-target relationships from the summary information for each of the plurality of integration flows; training a model using the plurality of source-target relationships; receiving a source element from a current integration flow; providing the source element and one or more characteristics of the current integration flow to the model; and receiving, from the model, a plurality of recommended target elements to be connected to the source element in the current integration flow.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving/generating data as well as determining/analyzing/extracting data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses a user simply receiving data files, analyzing data files to make metadata files and extract data from them, training a model, providing data to the model, and receiving a determination from the model. These are mere data manipulation steps that do not require a computer. In addition, the claims are merely solving a business problem of making an efficient workflow which is not a technical problem (See para 0001-0004 in Specification). Determining an efficient workflow is problem that was around before the technological age. 

It is clear the limitations recite this abstract idea grouping, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process grouping. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of neural network, processor, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the model is such as a neural network. In addition, the dependent claim further describes integration flow details such as count of each element in the integration flow.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
method, however method is not considered an additional element. 
Claim 4 recites neural network 
Claim 13 recites non-transitory computer readable medium, processor
Claim 18 recites processor, memory, system 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0089.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0089. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 7-9, 13, 14, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20190205792A1) in further view of Lee (US20150089415A1). 

Regarding claim 1, and similarly claim 13 and 18, Huang teaches 

A method (See abstract-Methods, systems, and computer programs are presented for generating workflows, by a computer program, for a desired task.) 

A non-transitory computer-readable medium comprising instructions that, 2when executed by one or more processors, cause the one or more processors to perform 3operations comprising (See para 0170-The storage device 2216 may include a machine readable medium 2222 on which is stored one or more sets of data structures or instructions 2224 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein.) (See para 0172- Accordingly, massed machine-readable media are not transitory propagating signals. Specific examples of massed machine-readable media may include: non-volatile memory, such as semiconductor memory devices) 

A system comprising:  2one or more processors; and  3one or more memory devices comprising instructions that, when executed by the 4one or more processors, cause the one or more processors to perform operations comprising  (See para 0169- Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208.) 

Receiving one or more definition files defining the existing integration flow. Examiner interprets integration flows to be workflows. The system receives existing sample workflow files. The workflow files correspond to definition files since it has the details about the workflows. (See fig. 3 and 12 which shows the workflow engine receiving workflow files) (See para 0030-The embodiments describe a novel platform for recommending workflow plans to accomplish a task under specified contexts and constraints based on observed samples of workflows) (See para  0055-During stage 1, the system is trained with sample workflows) (See para 0126-The user exports existing workflow files 1204 as the training data for the workflow engine 306. The workflow engine 306 parses the workflow files 1204 utilizing parser 1202 and trains the associative memories 314 utilizing the parsed workflow files.) This shows the system receives plurality of definition files for the existing workflows which correspond to the existing integration flow. 

Analyzing each of the one or more definition files to generate…6metadata… comprising summary information for the existing integration flow  The art teaches the workflow definition files are analyzed by the parser as seen here (See para 0126-The workflow engine 306 parses the workflow files 1204 utilizing parser 1202 and trains the associative memories 314 utilizing the parsed workflow files). The system also generates metadata information from parsing such as making collections of attributes using metadata. (See para 0031-Ability to parse and encode sample workflows (e.g., directed graphs) and associated metadata into collections of attributes having relative encoded positions between steps through a moving window scheme) (See para 0128-Thus, instead of a sequence generator as described in FIG. 3, the parser 1202 is used to parse the workflow files 1204 with additional attributes for observing the structure and metadata in the workflow.) Metadata comprises summary information of the workflows as taught here (See para 0047-. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) This meta data is in association with the existing integration flows from figure 12 where the user upload existing files as seen above. 

Even though Huang teaches analyzing definition files to generate metadata information and also teaches existing integration flow, it is not clear that it teaches metadata files, however Lee teaches. 

to generate metadata file for the existing integration flow (See figure 8) Figure 8 shows a plurality of metadata files such as on the left pane which shows a metadata file explorer. This meta data is in relation to a workflow that is generated already as seen in figure 5. (See para 0072-The big data processing apparatus 100 may define the metadata for generating the workflow for the plurality of the action icon in the file metadata menu included in the workflow work environment. For example, in FIG. 8, the big data processing apparatus 100 may define an attribute value (e.g., a column English name, distinct type or whether a primary key is included) for the metadata of the big data being processed by the action icon through the file metadata menu 820) 

Huang and Lee are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Lee because Huang can use the capabilities of Lee when dealing with large and complex sets of data. Huang would be able to better handle large sets of data to analyze workflows. Huang would also be able to use figure 5 of Lee to help in designing/editing a workflow, or to see workflows that the system recommends. 

Huang further teaches extracting a plurality of source-target relationships from the summary information 8for each of the plurality of integration flows Examiner interprets source-target relationship to correspond to input/output data which has source target information as seen below. The system analyzes/extracts this information when determining/constructing recommended workflow (See para 0033- Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description, tags, strictness, and input/output parameters for the entire workflow.) (See para 0047- In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) (See para 0084- For each input and output parameter of a step, the properties of the parameter, such as name, data type, required or optional, etc., are represented as attributes and are observed together with the step name. Further, for each connection in the system, a link attribute is created with a unique identifier along the properties of the link, such as names of the source and target steps, connecting source and target parameter names, and the data type. )(See figure 16 as well which shows extracting source and target input/output parameters when connecting workflow components to build the workflow).  

  9training a model using the plurality of source-target relationships(See figure 2 and para 0055- During stage 1, the system is trained with sample workflows, context, and constraints 202. This workflow training 202 includes operations 206, 208, and 210. In operation 206, input data is parsed to establish context, constraints, and order of steps in the workflows as attributes. From operation 206, the method flows to operation 208 where, using a moving window for each step, the surrounding steps are encoded in the window using a relative distance and other parameters) (See para 0056- At operation 210, associations are established among contexts, constraints and step attributes, and the system accumulated associations are kept in the associative memory.) This shows training of the system model which includes attributes and order of steps. The attributes and steps correspond to input and output parameters (See para 0053- Attributes are used to represent, at least, steps, inputs, outputs, conditions, context, metadata, etc.) the model corresponds to machine learning models as seen here (See para 0040-Such machine-learning algorithms operate by building a model from example inputs in order to make data-driven predictions or decisions expressed as outputs. Although example embodiments are presented with respect to associative memories, the principles presented herein may be applied to other machine-learning algorithms, such as algorithms related to artificial neural networks, Bayesian networks, random forests, linear classifiers, quadratic classifiers, and support vector machines algorithms.) 

receiving a source element from a current integration flow; dsfsfhfishggrgrg	Current integration flows corresponds to the existing sample workflow files the system receives. This information includes source information since the existing sample workflows have input/output parameters  (See fig. 3 and 12 which shows the workflow engine receiving workflow files) (See para 0030-The embodiments describe a novel platform for recommending workflow plans to accomplish a task under specified contexts and constraints based on observed samples of workflows) (See para 0047-
The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) (See para  0055-During stage 1, the system is trained with sample workflows) (See para 0126-The user exports existing workflow files 1204 as the training data for the workflow engine 306. The workflow engine 306 parses the workflow files 1204 utilizing parser 1202 and trains the associative memories 314 utilizing the parsed workflow files.) 

providing the source element and one or more characteristics of the current 12integration flow to the model (See para 0047-
The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) This information which includes source information (i.e. input/output parameters) is fed into the machine learning model of the system to train the workflow recommender (See para 0040-Such machine-learning algorithms operate by building a model from example inputs in order to make data-driven predictions or decisions expressed as outputs) (See para 0052-FIG. 2 is a flowchart of a method, according to some example embodiments, for testing and training a workflow recommender. 

and receiving, from the model model, a plurality of recommended target elements to be connected to the source element in the current integration flow. (Figure 8) This shows the workflow recommender which is trained by the machine learning model is equipped to provided plurality of target elements using the source element data form the existing sample workflows. Target elements correspond to outputs for the steps such as the next step. (See para 0060-From operation 212, the method flows to operation 214 for building sequential workflows by iteratively adding a new next step, while traversing and visiting the next steps until all conditions are met (e.g., the desired result is reached). Further, in operation 216, multiple sequential workflows are merged to form the recommended workflow.) (See para 0094-FIG. 8 illustrates a method for recommending possible sequences, according to some example embodiments. At each step, there may be more than one candidate for the next step (e.g., at steps 804, 806, and 808). All the candidate next steps are ranked based on their likelihood scores, and a threshold τ is used to filter out unlikely candidates or candidates with low scores.) 


Regarding claim 2, and similarly claim 14, Huang further teaches 

wherein the plurality of recommended target 2elements comprises an ordered list of recommended target elements. (See figure 9) Figure 9 shows an ordered list of recommended target elements (i.e. next steps). Ordered based on score. 

Regarding claim 3, and similarly claim 15, Huang further teaches 

wherein an ordering of the ordered list of 2recommended target elements is determined by the model. (See para 0099- FIG. 9 is a user interface for the workflow recommender, according to some example embodiments. The user interface 902 provides options to the data analyst for entering inputs and interacting with the workflow engine. In some example embodiments, the user interface 902 includes a plurality of screens, such as “new & interesting,” “missing links,” and “sequence” 904. The user interface 902 shows the sequence 904 option selected.) (See para 0100- The user interface 902 provides an option 908 for entering contexts, an option 910 for requesting the tool to find the next step, and an option 906 for controlling the constraints, from reflective to imaginative (e.g., from 0 to 5). Additionally, the user interface 902 includes an option 912 for selecting the next step from a plurality of candidate steps.) This shows the workflow recommender; the workflow recommender is trained by the machine learning model. The machine learning model is used to determine next steps as seen in figure 9. (See para 0029- The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints to achieve a desired result. ) (See para 0041- The workflow engine is for training a machine-learning algorithm utilizing the training sequences and the extracted order of steps, contexts, and constraints) 

Regarding claim 4, Huang further teaches 

wherein the model comprises a neural network. (See para 0040- Although example embodiments are presented with respect to associative memories, the principles presented herein may be applied to other machine-learning algorithms, such as algorithms related to artificial neural networks, Bayesian networks, random forests, linear classifiers, quadratic classifiers, and support vector machines algorithms.) 

Regarding claim 7, Huang further teaches 
wherein the integration flow comprises a plurality 2of elements that are executed sequentially. The integration flow/workflow has plurality of elements that are steps and they are executed sequentially with respect to time. (See figure 6). 


Regarding claim 8, Huang further teaches 

wherein a metadata…comprises a characterization and count of each type of element in a corresponding 3integration flow. Examiner interprets characterization as characterization of the work flow such as the name (See para 00135-  Further, metadata may be added to the inputs. For example, the owner may provide a name, address, and telephone number, which are not necessarily related to opening a restaurant but it is information related to the task.)  Huang also teaches count of elements such as count of connections as seen here (See para 0146- In some example embodiments, the score is based on the number of times that this connection has been observed by the system (e.g., from the training data) and by the surrounding parameters for A 1602 and B 1604. If the system has seen this connection several times (or many times), then the connection will receive a high score because this is a good connection to make based on experience) 

However Huang doesn’t teach metadata files as seen in Lee, Lee teaches wherein a metadata file in the plurality of metadata files See figure 8 which shows metadata files, a plurality of files are seen in the left hand pane. 

Huang and Lee are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Lee because Huang can use the capabilities of Lee when dealing with large and complex sets of data. Huang would be able to better handle large sets of data to analyze workflows. Huang would also be able to use figure 5 of Lee to help in designing/editing a workflow, or to see workflows that the system recommends. 

Regarding claim 9, Huang and Lee teach the limitations of claim 1, however Lee further teaches  

wherein the metadata file comprises a count of a number of each type of processor used in the corresponding existing integration flow. Examiner interprets processor to be every actions taken in a workflow. (See fig. 5) (See para 0041- For example, in FIG. 5, the workflow generating unit 111 may refuse the sequential process availability between a Start action icon 521-1 and a HDFSOutput action icon 522-5 when the flow icon 530 between the Start action icon 521-1 and the HDFSOutput action icon 522-5 is arranged.) This shows number of processors (i.e. action icons) used in the workflow. This data is part of the meta data file that is seen in figure 8 since it is the same workflow. 

Huang and Lee are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Lee because Huang can use the capabilities of Lee when dealing with large and complex sets of data. Huang would be able to better handle large sets of data to analyze workflows. Huang would also be able to use figure 5 of Lee to help in designing/editing a workflow, or to see workflows that the system recommends. Huang can also use the capabilities of figure 5 of Lee to visualize and create work flows and keep count of the different processes going on in the workflows. 


Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20190205792A1) in further view of Lee (US20150089415A1) in further view of Hung 20190239037). 


Regarding claim 10, Huang and Lee teach the limitations of claim 9, however Lee further teaches

 the number of each type of processor used in the corresponding existing integration flow comprises…a number of transformers, a number of sources, and a number of targets. (Figure 5) Figure 5 shows summary information for a workflow from start till end. It shows number of each type of element in the workflow from start till finish. (See para 0041- For example, in FIG. 5, the workflow generating unit 111 may refuse the sequential process availability between a Start action icon 521-1 and a HDFSOutput action icon 522-5 when the flow icon 530 between the Start action icon 521-1 and the HDFSOutput action icon 522-5 is arranged.) Figure 5 shows the number of sources or inputs. This also shows the number of targets or outputs. This also shows the number transformations such as an aggregation step seen in item 540-1. 

Huang and Lee are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Lee because Huang can use the capabilities of Lee when dealing with large and complex sets of data. Huang would be able to better handle large sets of data to analyze workflows. Huang would also be able to use figure 5 of Lee to help in seeing summary information on a workflow. 

However Huang and Lee do not teach number of message trackers, however Hung teaches number of message trackers  (See para 0101-  The group message tracker 392 can then be used to determine the group members associated with the original message 8 at 538, and a back in coverage message 315 can be sent to the members at 540 and the coverage data 386 updated at 542.)  This shows one message tracker is used in the process of managing tasks of a project.

Huang, Lee, and Hung are analogous arts because they are from the same problem solving area of analyzing workflows/processes and all belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s and Lee’s invention by incorporating the method of Hung because a message tracker can be utilized in the workflow. This will make the art of Lee more sophisticated since Lee would be able to incorporate a message tracking function in the workflow in addition to the aggregate function. This will also make the art of Huang more sophisticated since Huang can incorporate a message tracking step as part of the sequence of the workflow. 


Claim(s) 5, 6, 16, 17, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20190205792A1) in further view of Lee (US20150089415A1) in further view of Volkov (US20170076246A1). 

Regarding claim 5, 16, and 19 Huang further teaches 

extracting a plurality of object-target relationships from the summary information 3for each of the plurality of integration flows; Huang teaches input/output parameters that correspond to source-target relations but also teaches object-target relationships seen here (See para 0042- Further, the method includes an operation for receiving, by the machine-learning algorithm, a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint) The object corresponds to input context such as constraints and target corresponds to desired result which is seen here (See para 0164- From operation 2102, the method 2100 flows to operation 2104, where the machine-learning algorithm receives a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. ) 

training a…model using the plurality of object-target relationships (See para 0164- From operation 2102, the method 2100 flows to operation 2104, where the machine-learning algorithm receives a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. From operation 2104, the method 2100 flows to operation 2106, where the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps.) This shows a machine learning algorithm model is trained using the  object-target as seen above to produce a sequence. 

receiving an object element from the current integration flow;  6 (See para 0174-  receive a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint; generate, utilizing the machine-learning algorithm, at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps; and select one of the at least one result sequence; and a workflow recommender to cause the selected result sequence to be presented on a display.) This shows the system receives object element such as input constraint, from the current workflow definition being looked at. 

providing the object and the one or more characteristics of the current integration flow to the…model (See para 0174-  receive a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint; generate, utilizing the machine-learning algorithm, at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps; and select one of the at least one result sequence; and a workflow recommender to cause the selected result sequence to be presented on a display.) The workflow definition and input constraint are provided to the machine learning algorithm model to develop a sequence. The workflow definition includes variety of characteristics of the workflow such seen here (See para 0047-The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) 

and  45Attorney Docket No. 088325-1157504 (256100US)receiving, from the…model, a plurality of recommended target elements to 9be used to process the object in the current integration flow. (See figure 21) This shows the model generated target elements such as recommended next steps. The system then selects the next steps. (See para 0176-In Example 3, the subject matter of any one or more of Examples 1-2 optionally include wherein to generate the at least one result sequence the workflow engine is further to: identify current steps in the result sequence; identify a current context and semantic attributes to calculate a next step; calculate, by the machine-learning algorithm, a set of candidate next steps based on the current context and the semantic attributes; select the candidate step with a highest ranking from the set of candidate next steps; and iteratively calculate the next step until the result sequence is complete.) 

Even though Huang teaches machine learning model, it doesn’t teach multiple models that include a second model, However Volkov teaches 

a second model (See para 0039-For example, once a certain number of iterations of the stock transaction identification workflow described above have been completed by human workers, the automation module may begin training one or more machine learning models using the task results. Once training is complete, a workflow management interface may display a notification that a recommendation is available for alteration of the workflow.) This shows training multiple machine learning models which includes a second model. 

Huang and Volkov are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Volkov because Huang would also be able to alter a selected workflow. The system of Huang would be able to give the user workflow alteration recommendations. This would help the system of Huang because being able to further alter workflows would make the workflows more efficient and decrease costs associated with the workflow. (See para 0003 of Volkov). 

Regarding claim 6, 17, and 20 Huang further teaches 


extracting a plurality of object-target relationships from the summary information 3for each of the plurality of integration flows; Huang teaches input/output parameters that correspond to source-target relations but also teaches object-target relationships seen here (See para 0042- Further, the method includes an operation for receiving, by the machine-learning algorithm, a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint) The object corresponds to input context such as constraints and target corresponds to desired result which is seen here (See para 0164- From operation 2102, the method 2100 flows to operation 2104, where the machine-learning algorithm receives a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. ) 

training a…model using the plurality of object-target relationships (See para 0164- From operation 2102, the method 2100 flows to operation 2104, where the machine-learning algorithm receives a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. From operation 2104, the method 2100 flows to operation 2106, where the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps.) This shows a machine learning algorithm model is trained using the  object-target as seen above to produce a sequence. 

receiving an target element from the current integration flow;  6 (See para 0174-  receive a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint; generate, utilizing the machine-learning algorithm, at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps; and select one of the at least one result sequence; and a workflow recommender to cause the selected result sequence to be presented on a display.) This shows the system receives target element such as desired result, from the current workflow definition being looked at. 

providing the target element and the one or more characteristics of the current integration flow to the…model (See para 0174-  receive a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint; generate, utilizing the machine-learning algorithm, at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps; and select one of the at least one result sequence; and a workflow recommender to cause the selected result sequence to be presented on a display.) The workflow definition and desired result are provided to the machine learning algorithm model to develop a sequence. The workflow definition includes variety of characteristics of the workflow such seen here (See para 0047-The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.) 

and  8receiving, from the…model, a plurality of recommended objects to be 9processed by the target element in the current integration flow. (See figure 21) This shows the model generates recommended result sequences which are also recommended objects. The result sequences include objects which are the input constraints as seen here (See para 0184- In Example 11, the subject matter of any one or more of Examples 1-10 optionally include wherein each step of the result sequence is associated with at least one constraint identifying preconditions for executing the step.) These objects are processed with respect to target element of desired result to determine the best result sequence to select. 

Even though Huang teaches machine learning model, it doesn’t teach multiple models that include a second model, However Volkov teaches 

a second model (See para 0039-For example, once a certain number of iterations of the stock transaction identification workflow described above have been completed by human workers, the automation module may begin training one or more machine learning models using the task results. Once training is complete, a workflow management interface may display a notification that a recommendation is available for alteration of the workflow.) This shows training multiple machine learning models which includes a second model. 

Huang and Volkov are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s invention by incorporating the method of Volkov because Huang would also be able to alter a selected workflow. The system of Huang would be able to give the user workflow alteration recommendations. This would help the system of Huang because being able to further alter workflows would make the workflows more efficient and decrease costs associated with the workflow. (See para 0003 of Volkov). 

Claim(s) 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20190205792A1) in further view of Lee (US20150089415A1) in further view of Shukla (US20060074736A1). 


Regarding claim 11, Huang and Lee teach the limitations of claim 1, however they do not teach 
wherein a metadata file in the plurality of 2metadata files comprises a plurality of smart tags that characterize elements of a corresponding 3integration flow. Even though Lee teaches metafiles, it doesn’t teach smart tags, Shukla teaches (See para 0057- These services provide an efficient way of rendering a workflow process, support for InkfTablet for drawing the flows, and support for designer operations such as undo/redo, drag/drop, cut/copy/paste, zoom, pan, search /replace, bookmarks, adornments, smart tags for validation errors, valid drop-target indicators for activities, auto layout, view pagination, navigation markers, drag indicators, print and preview with headers/footers, etc. ) (See para 0068- The workflow designer supports background compilation. In one example, smart tags and smart actions are provided for validation errors while designing the schedule. The workflow designer may be hosted in any container (e.g., application programs, shells, etc.).) This clearly shows smart tags that characterize elements of the workflow such as if they have or don’t have validation errors. 

Huang, Lee, and Shukla are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s and Lee’s invention by incorporating the method of Shukla because both Huang and Lee can implement a validation step and structural compliance checks These steps make sure the workflow is robust and without error. This leads the systems of Huang and Lee to make workflows that are compliant.  

Regarding claim 12, Huang, Lee, and Shukla teach the limitations of claim 11, however Shukla further teaches 

wherein the smart tags are generated 2automatically… by identifying characteristics associated with the plurality of smart tags. The smart tags are generated automatically since the system is done on a computer. (See figure 10 and para 0068- The workflow designer supports background compilation. In one example, smart tags and smart actions are provided for validation errors while designing the schedule. The workflow designer may be hosted in any container (e.g., application programs, shells, etc.).) The characteristics identified would be validation errors of the workflows that are associated with the smart tags. 

Huang, Lee, and Shukla are analogous arts because they are from the same problem solving area of analyzing workflows and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s and Lee’s invention by incorporating the method of Shukla because both Huang and Lee can implement a validation step and structural compliance checks These steps make sure the workflow is robust and without error. This leads the systems of Huang and Lee to make workflows that are compliant.  
Huang further teaches  by parsing ones of the plurality of definition files for the corresponding integration flow (See para 0055- This workflow training 202 includes operations 206, 208, and 210. In operation 206, input data is parsed to establish context, constraints, and order of steps in the workflows as attributes. From operation 206, the method flows to operation 208 where, using a moving window for each step, the surrounding steps are encoded in the window using a relative distance and other parameters.) This shows parsing of the definition files which are the workflow sample files. (See para 0126-  The workflow engine 306 parses the workflow files 1204 utilizing parser 1202 and trains the associative memories 314 utilizing the parsed workflow files.)


 
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	
	Okita (US7535479B2) Discloses a method and apparatus for extensible real-time workflows are described. The present invention allows a user of a transaction processing system, such as a customer relationship management (CRM) tool or an automatic call distribution (ACD), for example, to easily add new event sources without recompiling the core workflow server engine of the transaction processing system. 

	Homeyer (US20190026634A1) Discloses a process, including: obtaining a workflow execution log; training a first supervised machine learning model to infer roles of users in the workflows based on the workflow execution log; obtaining a given instance of a given workflow; inferring, with the first supervised machine learning model, at least one role of at least one user in the given instance of the given workflow; and causing at least part of the given instance of the given workflow to be presented to the at least one user in a user interface.

	Kriegel (US20090049452A1) Discloses methods and apparatus which are provided for tracking the status or state of a message spawned or sent from one processing element to another processing element in a multiple core processing element network. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683